Citation Nr: 0006636	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  95-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for growths on the neck 
and head.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
November 1968.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Houston Regional 
Office (RO) November 1994 rating decision which denied a 
compensable evaluation for bilateral hearing loss, and denied 
service connection for peripheral neuropathy, growths on his 
neck and head and PTSD.

The claim of service connection for PTSD will be held in 
abeyance pending completion of the development requested 
below in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran has level II hearing in both ears.

2.  He performed active service in the Republic of Vietnam 
during the Vietnam era.

3.  No competent medical evidence has been presented to show 
that the veteran's peripheral neuropathy was evident in 
service or became manifest to a compensable degree within one 
year of his last exposure to Agent Orange.

4.  Competent medical evidence has not been presented to 
establish a link between veteran's peripheral neuropathy and 
his period of service.

5.  No competent medical evidence has been presented to 
establish a link or nexus between the growths on the 
veteran's neck and head and his period of service.

6.  The claim of service connection for PTSD is plausible.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(1999).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for peripheral neuropathy.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for growths on the neck and 
head.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss

The veteran contends that his bilateral hearing loss is more 
disabling than the noncompensable evaluation reflects, 
thereby warranting an increased evaluation.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
bilateral hearing loss is well grounded pursuant to 
38 U.S.C.A. § 5107(a) as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his bilateral hearing loss (within the competence 
of a lay party to report) is sufficient to conclude that this 
claim is well grounded.  The Board finds that the facts 
relevant to this issue have been properly developed and that 
the obligation of VA to assist the veteran has been 
satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1999).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
Audiometric test results can be translated into a numeric 
designation ranging from level I to level XI to evaluate the 
degree of disability from hearing loss.  The degree of 
disability is determined by application of a rating schedule 
that establishes eleven auditory acuity levels, ranging from 
Level I (for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Codes 6100 through 6110 (1999).  The 
assignment of disability ratings in hearing cases is derived 
by a mechanical application of the Rating Schedule to the 
numeric designation assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The evaluations derived from the Schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86.

The Board notes that, effective June 10, 1999 (during the 
pendency of this appeal), the VA's schedule for rating 
disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating hearing impairments and other diseases of the ear.  64 
Fed. Reg. 25,208 (codified at 38 C.F.R. § 4.85-4.87).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, it does not appear that the 
RO provided the veteran notice of the revised regulations in 
the supplemental statement of the case issued in September 
1999.  However, the Board finds that the change in the 
regulation has had no effect on the outcome of the veteran's 
claim.  Thus, while the veteran may not have been notified 
about the revised regulations, the Board finds that it may 
proceed with this decision on the merits with consideration 
of the original and revised regulations, without prejudice to 
the veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394 
(1993).

VA outpatient treatment records, dated from May 1993 to 
August 1996, show that the veteran was afforded audiological 
examination in July 1993.  At that time, his auditory 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz were 15, 
15, 30 and 45 decibels, respectively, averaging 26 decibels 
in the right ear, and 15, 25, 50 and 55 decibels, 
respectively, averaging 36 decibels in the left ear.  Speech 
discrimination was 96 percent correct in the right ear and 94 
percent correct in the left ear.  This equates to level I 
hearing in each ear and corresponds to a noncompensable 
disability rating.

By April 1994 letter, a Readjustment Counseling Therapist 
with Laredo Vet Center indicated that the veteran had a 
hearing loss warranting a 10 percent rating.

On VA ear examination in May 1994, the veteran was diagnosed 
a having severe, bilateral hearing loss.  On VA audiological 
examination in May 1994, his auditory thresholds at 1,000, 
2,000, 3,000 and 4,000 Hertz were 10, 15, 30 and 45 decibels, 
respectively, averaging 25 decibels in the right ear, and 10, 
25, 50 and 50 decibels, respectively, averaging 34 decibels 
in the left ear.  Speech discrimination was 96 percent 
correct, bilaterally.  This equates to level I hearing in 
both ears.

On VA examination in July 1999, the veteran was diagnosed as 
having bilateral hearing loss.  On VA audiological 
examination in July 1999, the auditory thresholds at 1,000, 
2,000, 3,000 and 4,000 Hertz were 15, 20, 50 and 55 decibels, 
respectively, averaging 35 decibels in the right ear, and 10, 
50, 50 and 60 decibels, respectively, averaging 43 decibels 
in the left ear.  Speech discrimination was 90 percent 
correct, bilaterally.  This equates to level II hearing in 
each ear and corresponds to a noncompensable disability 
rating.

The most current medical evidence demonstrates that a 
compensable disability rating is not warranted for the 
veteran's bilateral hearing loss.  The most recent average 
pure tone threshold readings along with the speech 
recognition testing scores demonstrate that he has no worse 
than level II hearing in the right ear and level II hearing 
in the left ear.  This corresponds to a noncompensable 
disability rating.  As such, the schedular criteria for a 
compensable evaluation for bilateral hearing loss are not met 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

While the Board does not minimize the difficulty the veteran 
may be encountering as a result of his service-connected 
bilateral hearing loss, his current hearing loss is not shown 
to be of sufficient severity to warrant the assignment of a 
compensable evaluation.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but no 
section provides a basis on which to assign a compensable 
disability evaluation.  The evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.

II.  Peripheral Neuropathy and Growths on the Neck and Head

The veteran contends that his peripheral neuropathy and the 
growths on his neck and head result from exposure to Agent 
Orange during his active service in Vietnam.  Thus, he 
maintains that service connection is warranted for peripheral 
neuropathy and growths on the neck and head.

Before reaching the merits of the veteran's claims, the 
threshold question to be resolved is whether he has presented 
evidence that his claims of service connection are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 78.  An allegation alone is not sufficient; the 
appellant must submit evidence in support of his claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1999) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(e) (1999).  Chloracne, or other 
acneform disease, as well as acute and subacute peripheral 
neuropathy may be presumed to have been incurred during 
active military service as a result of exposure to Agent 
Orange if it is manifest to a degree of 10 percent within the 
first year after the last date on which the veteran was 
exposed to Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

The veteran's service personnel records reflect that he 
served on active duty in Vietnam from December 1967 to 
November 1968.  A review of his service medical records 
reveals that clinical evaluation of his extremities, 
neurologic system, neck, head and skin revealed normal 
findings at the time of his December 1966 service entrance 
medical examination.  His March 1969 service separation 
examination also shows that clinical evaluation of his 
extremities, neurologic system, neck, head and skin were 
normal.  In the accompanying Report of Medical History, the 
veteran indicated that he had not had any skin diseases, 
tumors, growths or cysts.

On VA medical examination in March 1974, a neurological 
evaluation of the veteran revealed normal findings.  Clinical 
evaluation of his skin, neck and head also revealed normal 
findings.

VA outpatient treatment records, dated from May 1993 to 
August 1996, show that the veteran was diagnosed as having 
peripheral neuropathy on occasion.

March 1994 VA electromyograph (EMG) and nerve conduction 
studies (NCS) show that the veteran was assessed as having 
bilateral moderate sensory carpal tunnel syndrome without 
evidence of denervation.

On VA neurological examination in May 1994, the veteran was 
diagnosed as having bilateral carpal tunnel syndrome which 
was treated with wrist splints.  It was noted that he had 
possible peripheral neuropathy, affecting his arms and legs 
and of an uncertain etiology.

On VA ear disease examination in May 1994, the veteran was 
diagnosed a having dermatomycosis of his neck and scalp.

A January 1997 EMG and NCS report from Laredo Vet Center 
shows that the veteran was assessed as having right sensory 
carpal tunnel syndrome.  It was noted that he also appeared 
to have carpal tunnel syndrome on the left, even though the 
sensory studies were normal.

On the basis of the foregoing evidence, the Board is of the 
opinion that the veteran has not presented evidence of well-
grounded claims of service connection for peripheral 
neuropathy due to Agent Orange exposure and growths on the 
neck and head due to Agent Orange exposure.  In particular, 
while it is undisputed that he served in Vietnam, his service 
medical records are totally devoid of any report or clinical 
finding of peripheral neuropathy or growths on his head or 
neck.  In addition, the post-service medical evidence does 
not show that his peripheral neuropathy was manifested to a 
compensable degree within one year following his last 
exposure to Agent Orange.  Rather, the VA outpatient 
treatment records show that the first diagnosis of peripheral 
neuropathy was rendered no earlier than May 1993, more than 
24 years following his last exposure to Agent Orange.  For 
these reasons, the veteran's peripheral neuropathy may not be 
presumed to have been incurred during his period of service, 
as the requirements set forth in 38 C.F.R. §§ 3.307, 3.309 
(1999) have not been met.  The Board also observes that the 
growths on the veteran's neck and head have been attributed 
to dermatomycosis (a superficial, fungal skin infection).  As 
such, he has not submitted evidence of a current diagnosis of 
a disease for which service connection may be presumed due to 
an association with exposure to herbicide agents.  See 
38 C.F.R.  § 3.307, 3.309.

Nevertheless, the veteran may still be entitled to service 
connection on a direct basis if it can be shown that his 
peripheral neuropathy and growths on his neck and head had 
their onset during his military service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. 
App. 155 (1997).

With this in mind, the Board also finds that the veteran has 
not submitted competent medical evidence that his peripheral 
neuropathy and growths on his neck and head are medically 
related to his period of service.  As reported earlier, his 
service medical records do not show any report or clinical 
finding of peripheral neuropathy or growths on his head or 
neck.  In addition, while post-service VA medical records 
show that he was diagnosed as having peripheral neuropathy 
and growths on his neck and head, such diagnoses were 
rendered more than two decades after his separation from 
service.  Moreover, none of the postservice medical records 
establish any causal link or nexus between his peripheral 
neuropathy and his period of service or the growths on his 
neck and head and his period of service.  Thus, the medical 
evidence of record does not demonstrate a causal link or 
nexus between the veteran's peripheral neuropathy and his 
period of service or the growths on his neck and head and his 
period of service.  While the Board is sympathetic to the 
beliefs of the veteran, his claims of service connection for 
peripheral neuropathy and growths on the neck and head cannot 
be viewed as well grounded under such circumstances.  Caluza, 
7 Vet. App. at 506.

The Board has carefully considered the veteran's contentions 
regarding the etiology of his peripheral neuropathy and the 
growths on his neck and head.  However, as a layman, he is 
not qualified to render such opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board notes that copies of VA Agent Orange Briefs and the 
April 1998 Agent Orange Review were received from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
in July 1998.  However, as this evidence does not 
specifically relate the onset of the veteran's peripheral 
neuropathy and growths on his neck or head to his period of 
active service, or exposure to Agent Orange therein, it 
cannot itself satisfy the nexus element which would well 
ground these claims.  Sacks v. West, 11 Vet. App. 314 (1998).

In denying the veteran's claims, the Board has considered the 
matter of resolution of the benefit of the doubt.  However, 
the benefit-of-the-doubt rule only applies when a claim is 
well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Such is not the case here where, as reported earlier, 
the veteran's claims of service connection for peripheral 
neuropathy and growths on the neck and head are not well 
grounded on either a direct or presumptive basis.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

Service connection for peripheral neuropathy is denied.

Service connection for growths on the neck and head is 
denied.


REMAND

A claim of service connection for PTSD is well grounded when 
the veteran submits medical evidence of a current disability, 
lay evidence (presumed credible for these purposes) of in-
service stressor, and medical evidence of a nexus between 
service and the current disability.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998).

In this case, the record includes VA medical records, showing 
diagnoses of PTSD, thereby satisfying the first element of a 
well-grounded claim.  The veteran has also told VA examiners 
that his PTSD was the result of his exposure to combat during 
his active duty service in Vietnam.  The Board observes that 
the truthfulness of this evidence must be presumed when 
determining whether a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  This evidence satisfies the 
second element of a well-grounded claim of service connection 
for PTSD.

As to the third element of a well-grounded claim, competent 
medical evidence of a link or nexus between service and the 
current disability, an April 1994 letter from a counseling 
therapist with Laredo Vet Center indicated that the veteran's 
PTSD was manifested by recollection of his traumatic 
experiences in Vietnam.  While not conclusive, this finding 
parallels the veteran's assertions of a relationship between 
in-service stressors and current PTSD symptoms, thereby 
constituting competent medical evidence linking the post-
service symptoms to his period of service.  See Gaines, 11 
Vet. App. at 357; Caluza, 7 Vet. App. at 506.  Therefore, 
this claim is well grounded as the record includes medical 
evidence of current disability, presumptively truthful lay 
evidence of an in-service stressor, and medical evidence of a 
nexus between service and the current disability.  Gaines, 11 
Vet. App. at 357.

Because this claim is well grounded, VA has a statutory 
obligation to assist the veteran in the development of facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).  Prior to June 18, 
1999, service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor; if the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded a combat citation was 
accepted in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the veteran was exposed to a stressor and what the nature of 
the stressor or stressors was to which the veteran was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based on stressors in service whose 
existence the adjudicators have accepted, the examination 
would be inadequate for rating purposes.  West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  See also Moreau v. Brown, 9 Vet. App. 389 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).

The veteran's service records show that he served in Vietnam 
from December 1967 to November 1968 as a cannoneer with 
Battery A, 2nd. Battalion, 319th Artillery, 101st. Air Cavalry 
Division.  He reportedly participated in three campaigns, 
including the Tet counter-offensive.  His military awards 
include the parachute badge, Vietnam Campaign Medal with 
"1960" device and Bronze Star Medal.

The veteran's service medical records do not show that he was 
treated for any psychiatric disability.  Nevertheless, as 
reported earlier, the record includes VA medical records 
which show that he has been diagnosed as having PTSD 
subsequent to his separation from service.

By May 1994 statement in support of the claim, the veteran 
described incidents which he claimed served as the requisite 
combat stressors for his claim of service connection for 
PTSD.  He specifically reported that he saw combat during the 
Tet Offensive in January 1968 and during 40 days of fighting 
in Phuoc Vinh.  He also reported that his sergeant was killed 
when a mortar hit his artillery position.  He listed the 
names of three men who were involved in this combat.

In July 1998, an official with the USASCRUR provided a copy 
of the 1967 and 1968 unit history of the 2nd. Battalion 
(Airborne) 319th Artillery, and a copy of an operational 
report for the 3rd. Brigade, 101st. Air Cavalry Division, were 
associated with the claims folder.  The 1967 and 1968 unit 
history of the 2nd. Battalion, 319th Artillery shows that it 
fired over 1,300 missions, expending over 15,000 rounds in 
support of ground operations in January 1968.  In February 
1968, it provided direct support to the 3rd Brigade, 101st Air 
Cavalry Division during the Tet Offensive.

By July 1998 letter, an official with the USASCRUR reported 
that, in order to provide further research concerning 
casualties, additional information about casualties would 
have to be received from the veteran.  He also reported that 
such information included the most specific date possible, 
type and location of the incidents, numbers and full names of 
the casualties and unit designations to the company level.  
He indicated that USASCRUR did not maintain morning reports 
for the 2nd. Battalion, 319th Artillery from 1967 or 1968.  He 
indicated that such records could be obtained from the 
National Personnel Records Center (NPRC).  In this case, a 
review of the claims folder does not show that the RO has 
contacted the veteran about providing USASCRUR with 
additional information about casualties.  Such development is 
necessary for a fully informed evaluation of this claim.

The Board must consider independent medical evidence in 
supporting recorded findings, rather than providing its own 
medical judgment in the guise of a Board opinion.  Where the 
Board determines that the evidence of record is insufficient 
for a fully informed evaluation, the Board is free to 
supplement to the record by seeking advisory opinion or 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 175, 175 (1991).  

In this case, the veteran's combat stressors have not been 
verified.  Thus, although the record includes VA medical 
records which show that he was diagnosed as having chronic 
PTSD, the stressors relied on in rendering the diagnoses were 
not verified.  Moreover, to complicate matters further, on 
most recent VA psychiatric examination, no psychiatric 
diagnosis was identified.  Thus, another VA psychiatric 
examination is necessary for a fully informed evaluation of 
this claim.  Colvin, 
1 Vet. App. at 175.

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers 
who may have treated him for PTSD since 
his separation from service.  After 
obtaining the necessary releases, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified 
(not already of record).

2.  The RO should also request from the 
veteran a statement containing as much 
detail as possible regarding any 
casualties to which he was exposed in 
combat during service.  He should be 
asked to provide specific details of the 
casualties, such as dates, type and 
location of the casualties, numbers and 
full names of the casualties, unit 
designations to the company level and any 
other identifying information concerning 
casualties.  He should be told that the 
information is needed to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

3.  The RO should contact the NPRC 
through official channels and request 
that it forward copies of any morning 
reports and additional service medical 
records pertaining to in-service 
treatment afforded the veteran.

4.  Thereafter, the RO should review the 
claims folder and prepare a summary 
including all associated documents and 
then make a specific determination, in 
accordance with the provisions of 
38 C.F.R. § 3.304(f), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, what was the nature of the 
specific stressor or stressors 
established by the record.

5.  Only if the RO determines that the 
veteran was exposed to a stressor or 
stressors during service, he should be 
afforded a VA psychiatric examination to 
determine the correct diagnosis of any 
psychiatric disorder found to be present.  
All necessary testing and evaluation 
should be accomplished and the claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examination report 
should reflect a review of pertinent 
material in the claims folder and the 
examiner should be requested to integrate 
previous psychiatric findings and 
diagnoses with current findings.  The RO 
should inform the examiner of the 
stressor, or stressors, that have been 
verified.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) the factors relied on to 
support the diagnosis; (2) the specific 
stressor, or stressors, that prompted the 
diagnosis; and (3) whether there is a 
link between the current symptoms and one 
or more of the inservice stressors.  The 
examiner should specifically state 
whether a diagnosis of PTSD is 
supportable solely by the stressor, or 
stressors, that have been verified.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

6.  After completing any further actions 
deemed necessary, the RO should then 
readjudicate the claim of service 
connection for PTSD.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate remedial action 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



